AFFIRMED; Opinion Filed July 25, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00596-CR


                         EX PARTE STEVEN SPRIGGS, Appellant


                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54549-P

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers

       Steven Spriggs appeals the trial court’s order denying him the relief sought by his pretrial

application for writ of habeas corpus seeking a bond reduction. In a single issue, appellant

complains that the trial court abused its discretion by refusing to reduce his bail because the

amount is excessive and oppressive, and the evidence is insufficient to sustain the bond amount.

                                             BACKGROUND

       On April 18, 2013, appellant was indicted for capital murder committed during the course

of a robbery. See TEX. PENAL CODE ANN. § 19.03 (West Supp. 2012). The trial court set

appellant’s bond at $500,000. On April 19, 2013, appellant filed an application for writ of

habeas corpus seeking reasonable bail. At the hearing on appellant’s motion, Detective Eric
Barnes testified he was assigned to investigate the murder of Anthony Scott on March 21, 2013.

Barnes testified there were four people involved in the murder, including Eric Huckaby,

Frederick Carson, Derek Osaroekee, and appellant. In the course of the investigation, Barnes

learned that the day before the murder, Huckaby and Carson stole a truck at gunpoint. They

parked the truck behind a vacant house across the street from appellant’s residence. On the day

of the murder, appellant, Huckaby, Carson, and Osaroekee got in the truck and went to a nearby

store. One of the men saw Scott inside the store with money in his wallet. While standing

outside the store, appellant and the three other men talked about robbing Scott. When Scott

came out of the store and got into a friend’s vehicle, appellant and the others followed Scott to a

house. Appellant, who was driving, pulled the truck into the driveway behind Scott’s vehicle,

blocking any exit. Osaroekee and Carson got out of the truck and robbed and shot Scott.

Appellant waited until Osaroekee and Carson got back in the truck before he fled the scene.

Appellant parked the truck at an apartment complex near his residence, and then he and the other

men walked to appellant’s house.

       Barnes testified a witness at the scene said one of the gunmen wore a ski mask, the other

gunman wore a bandanna over his face, and the driver of the truck wore a “distinctive” jacket.

Three days after Scott’s murder, appellant was arrested in DeSoto after fleeing the scene of an

aggravated robbery and running from police officers. The victim of the aggravated robbery

identified appellant at the scene as one of the men who had robbed him. Barnes testified that

when police officers executed a search warrant on appellant’s residence, they found the jacket

described by a witness to Scott’s murder, as well as drivers’ licenses, identification, and Social

Security cards that were linked to two other aggravated robberies.




                                                -2-
       Appellant’s mother, Monica Cummings, testified appellant has many extended family

members in the area, including aunts, uncles, cousins, and grandparents. She testified that prior

to his March 24, 2013 arrest for aggravated robbery, appellant had never been arrested.

Cummings testified she works as a home care provider for the elderly, rents her home, and does

not have the money for a $500,000 bond. Cummings testified she and other family members

could get enough cash to make a $25,000 bond. At the conclusion of the hearing, the trial court

denied appellant’s motion for bond reduction, and signed its order on April 25, 2013.

                                            APPLICABLE LAW

       We review the trial court’s denial of a bond reduction request under an abuse of

discretion standard. See Ex parte Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.]

1981); see also TEX. CODE CRIM. PROC. ANN. art. 17.15 (West 2011). To determine whether a

trial court abused its discretion, we must decide whether the trial court acted without reference to

any guiding rules or principles, or whether the act was arbitrary or unreasonable.              See

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990). Merely because a trial court

may decide a matter within its discretion in a different manner than an appellate court would in a

similar circumstance does not demonstrate that an abuse of discretion has occurred. Id.

       The primary purpose of an appearance bond is to secure the presence of a defendant at

trial on the offense charged. Ex parte Vasquez, 558 S.W.2d 477, 479 (Tex. Crim. App. 1977).

In determining the amount of bail to set, the trial court is guided by the following rules: (1) the

bail should be sufficiently high to give reasonable assurance that the undertaking will be

complied with; (2) the power to require bail is not to be so used as to make it an instrument of

oppression; (3) the nature of the offense and the circumstances under which it was committed are

to be considered; (4) the ability to make bail is to be regarded, and proof may be taken upon this



                                                -3-
point; and (5) the future safety of a victim of the alleged offense and the community shall be

considered. TEX. CODE CRIM. PROC. ANN. art. 17.15; see also Ex parte Welch, 729 S.W.2d 306,

309 (Tex. App.—Dallas 1987, no pet.). Relevant facts to be considered in determining the

amount of bond include the accused’s work record; family and community ties; length of

residency; previous criminal record; conformity with the conditions of any previous bond; the

existence of outstanding bonds; any aggravating circumstances alleged to have been involved in

the charged offense; and the range of punishment for the charged offense. Ex parte Rubac, 611
S.W.2d 849–50.

       The person seeking the reduction has the burden of demonstrating the bail is excessive.

See Ex parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. [Panel Op.] 1980. Although the

ability or inability of the accused to make bail is a factor to be considered, that factor alone does

not control the amount of bail. See Ex parte Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim.

App. [Panel Op.] 1980).

                                                DISCUSSION

       Appellant contends the bond amount is excessive, oppressive, and “ill-fit to any offense”

appellant committed. Appellant argues the trial court failed to consider his background and

ability to pay. Appellant asserts the trial court abused its discretion in denying his motion for a

more reasonable bond because the homicide detective was inexperienced, the State failed to

demonstrate the intent of one of the co-defendants, and two other people in the vehicle at the

time of the shooting were never charged. The State responds the trial court did not abuse its

discretion in denying habeas relief because appellant failed to meet his burden of showing the

bail was excessive, and the evidence before the trial court supported a high bond.




                                                 -4-
       Appellant is charged with capital murder committed during the commission of a robbery,

a capital felony offense punishable by death or imprisonment for life without parole. See TEX.

PENAL CODE ANN. §§ 12.31(a), 19.03(a)(2), (b) (West 2011 & Supp. 2012). Given the serious

nature of the offense and the potential punishment involved, the trial court could properly have

concluded that the amount of the bond was reasonable.

       Moreover, at the bond hearing, appellant’s mother was the only witness to testify about

appellant’s inability to make bond. She stated family members could raise enough cash for a

bond set at $25,000. However, appellant introduced no evidence supporting his mother’s claim

that appellant was unable to make the bond or that he had made any efforts himself to secure any

bond that was denied. Because appellant demonstrated no evidence supporting his inability to

make bond himself or efforts to secure bond himself, the trial court could properly have

concluded that the amount of the bond was reasonable under the circumstances.

       Finally, the trial court heard testimony that appellant was a part of a plot to rob the

victim. Appellant knew that two men with him carried guns; appellant drove the vehicle that

followed the victim home from the store; appellant blocked the victim’s driveway with the

vehicle appellant was driving; and appellant waited for the men who shot the victim, drove them

away from the scene, and then hid the vehicle. Three days later, appellant was arrested fleeing

from the scene of an aggravated robbery.

       Given the capital murder offense with which appellant is charged and the evidence of

additional serious criminal activity three days after the charged offense, we conclude the trial

court could have reasonably concluded the $500,000 bond was reasonable. See Ex parte Welch,
729 S.W.2d at 309; Ex parte Scott, 122 S.W.3d 866, 868 (Tex. App.—Fort Worth 2003, no pet.).

Moreover, appellant presented no evidence that he had attempted to obtain the money for the



                                              -5-
$500,000 bond but was unable to do so. Thus, we conclude the trial court did not abuse its

discretion in denying appellant a bond reduction. We resolve appellant’s sole issue against him.

We affirm the trial court’s order denying appellant the relief sought by his pretrial application for

writ of habeas corpus.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130596F.U05




                                                 -6-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


EX PARTE STEVEN SPRIGGS,                            Appeal from the 203rd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F13-54549-P).
No. 05-13-00596-CR                                  Opinion delivered by Justice Myers,
                                                    Justices Lang and Evans participating.



        Based on the Court’s opinion of this date, the trial court’s order denying relief in the
pretrial application for writ of habeas corpus seeking a bond reduction is AFFIRMED.



       Judgment entered July 25, 2013.




                                                           /Lana Myers/
                                                           LANA MYERS
                                                           JUSTICE




                                              -7-